Title: To George Washington from Arthur Young, 1 July 1788
From: Young, Arthur
To: Washington, George



Sir
Bradfield Hall [England] July 1.1788

I recd the honour of Your Excellency’s Letter of Nov. 1 some weeks past but I have been so engaged in opposing the progress of our Wool Bill through both Houses of Parliament, that it was utterly impossible for me to make the necessary enquiries for answering it.
I am very glad to hear the things I sent arrived tolerably safe but I am not surprized at the sainfoine coming up but thinly; for it is a very delicate seed with us, & will bear no careless treatment, nor age, & every thing runs no small hazard on ship board. I beg that you will not let any idea in your labourers of the weight of those ploughs frighten them; it is mere ignorance; in all probability the addition of an hundred wt in the body of one of their own light ploughs would make it go lighter to the horses. There are at least 200 of those ploughs constantly working here, & never drawn with more than two moderate horses. 
I have taken every means of ascertaining the merit of Winlaws 

threshing machine, but the accounts I have recd are too vague to be satisfactory; I have too many doubts about it to put you to the expence of purchase and freight; & the more especially as there is another invented in Scotland more simple, less liable to be out of order, & more effective; the price is £40 timber included; of this the accounts I have received are much more clear, & decisive so that I have little doubt of its merit, & would if my farm was large enough have one myself wch I would not of Winlaw’s, unless better convinced of its merit. Should you be inclined to have this new one, & you give me an order I will take care and procure it for you.
I know not how sufficiently to express my gratitude for the condescending manner in wch you have so satisfactorily replied to the enquiries I presumed to trouble you with. The course you mention of 1. maiz 2 Wheat. 3 Weeds for 18 Mo.—wth a very little alteration might be converted into a very good one. Wheat in the South of France succeeds extremely well after maiz kept clean the only alteration wanted is to sow grass seeds with the wheat, leave them 1, 2, or 3 yrs according to the sorts, & then the land would be prepared very richly for maiz again, or any thing else: I have seen no country in wch the improvement of it might not be made to flow from an alteration only in the rotation of cropping.
The prices of all your products are flattering prospects your country may speedily improve with them; but there is no proportion between 12/ the common price of a sheep & £3 for a cow; I suppose sheep are kept with more difficulty not pasturing equally well in woods, yet great flocks in France are fed on the leaves of trees. In case I have the honour of a further communication fro. you, I should take it as a particular favour if you would send me a small lock of the Wool which sells in common at 1s/ ⅌ lb. We are making in England some very important and successful experiments on propagating the Spanish breed of sheep that yield the finest wool. The King, Lord Sheffield, Sir Joseph Banks & myself have of them, & there is every reason to beleive the race will be secured; the wool does not degenerate.
I trouble you with three more Volumes of the Annals and beg leave to repeat that your Excellency’s Commands will at all times be a pleasure to Sir Your much obliged & faithful Servt

Arth: Young



Might I take the liberty to insert some extracts fro. yr correspondence with yr name in the Annals? I would not presume to think of any such thing without yr express permission.

